Citation Nr: 0819799	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  08-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 Rating Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran did not exhibit hearing loss in service or 
within one year after discharge from service, and hearing 
loss is not otherwise shown to be associated with his active 
duty.

2.  The veteran is not shown to be suffering from tinnitus 
that is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral hearing loss is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309 
(2007).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in September 
2006, prior to initial rating decision denying the veteran's 
claims in April 2007, in which the RO advised the appellant 
of the evidence needed to substantiate his service connection 
claims.  The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The appellant was further advised to submit any evidence 
in his possession that pertains to his claim. In this letter, 
the veteran was further advised as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that relevant service medical 
records and VA treatment records have been associated with 
the claims file.  In October 2006, the veteran's 
representative submitted a signed statement indicating that 
the veteran had no other information or evidence of give VA 
to substantiate his claims.  The RO also arranged for the 
veteran to undergo a VA examination in March 2007.

The Board notes that the veteran and his representative 
believe that the March 2007 examination was inadequate and 
should not be the basis for denying the veteran's claims.  
They have requested that the veteran's claims be remanded for 
another examination.  

The Board has considered the March 2007 examination report 
and has concluded that this examination satisfies the duty to 
assist and, therefore, a remand for a new examination is not 
necessary.  The examination report notes that it was very 
difficult to obtain a history on the veteran.  It states that 
the veteran "would answer [questions] very vaguely and would 
not elaborate when asked again."  The veteran would not 
state much more than that he "did odds and ends" after 
service and that he "worked in labor."  The examiner found 
out from the veteran's claims file that the veteran worked in 
construction.  

The veteran's speech recognition results were too unreliable 
to score.  The veteran was very inconsistent during audio 
examination and had to be reinstructed several times.  It was 
noted that headphones and inserts were both used and 
listening checks were performed on both to ensure proper 
function.  Inter-test consistency was noted to be poor.  It 
was stated that puretone testing should not be used for 
rating purposes.  The examiner attempted monitored live voice 
and recorded speech, but the veteran would not repeat the 
words.  The veteran was reinstructed multiple times during 
the audio examination.  The examiner was unable to determine 
if the veteran was exhibiting non-organic behavior or if he 
had cognitive difficulties.  A diagnosis was not able to be 
determined.

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge, as is the case here.  
Furthermore, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

Under Charles and McLendon, evidence indicating an 
association with service can be medical nexus evidence or lay 
evidence of continuous symptoms since service.  Here, there 
is no such medical evidence.  Furthermore, the lay statements 
as to tinnitus having its onset in service were offered 
during the course of the VA examination in which it was noted 
by the examiner that it was very difficult to obtain a 
history on the veteran, that he would only respond to answers 
vaguely, and that he would not elaborate when asked again.  
The Board understands that the difficulties of this 
examination were not necessarily deliberate.  Nevertheless, 
the difficulty in obtaining a history and the veteran's 
refusal to elaborate on his history when asked strongly call 
into question the credibility of the history he did offer, 
including his reports of hearing loss and tinnitus in 
service.  When coupled with the absence of complaints in 
service, or for several decades after service, the Board must 
conclude that the veteran's reports as to a continuity of 
symptoms are not credible.  Thus, as there is no medical 
evidence suggesting an association between his current 
symptoms and service, and no credible lay evidence as to the 
presence of symptomatology in service and thereafter, the 
Board finds that the third prong of McLendon is not met, and 
that another VA examination or opinion is not warranted.

In short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the veteran's claim 
and by providing a VA examination in March 2007.  38 U.S.C.A. 
§§ 5103 and 5103A.

II.  Analysis

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The veteran essentially contends 
that he incurred bilateral hearing loss and tinnitus as a 
result of noise exposure during military service.  While the 
veteran's DD Form 214 reflects that he was a supply clerk 
during service, it also indicates that he attended an 
aviation engineering school while in service.  The veteran 
has claimed that in-service aviation noise exposure is 
responsible for his current hearing loss.    

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

With respect ot the issue of in-service evidence of hearing 
loss or noise exposure, the Board notes that the veteran's 
August 1947 separation examination record reflects clinically 
normal results on the whispered voice test.  The veteran's 
service medical records do not otherwise indicate that the 
veteran ever complained of or was treated for hearing loss or 
tinnitus during service.  The Board does, however, accept 
that the veteran was exposed to loud noise related to his 
work at the aviation engineering school during service.  
Therefore, in-service acoustic trauma is established.

For the purposes of the following discussion, the Board will 
accept that the veteran currently has bilateral hearing loss 
and tinnitus, despite the absence of diagnosis of either 
disability in the veteran's claims file.

Ultimately, however, the veteran's claims must be denied due 
to the lack of evidence of a link between the in-service 
acoustic trauma and the current disabilities.  As discussed 
above, the March 2007 VA examiner was unable to provide a 
competent medical opinion as to the cause of the veteran's 
current hearing loss and tinnitus.  This was partly due to 
the veteran's inability or unwillingness to candidly discuss 
his history of occupational and recreational noise exposure.  

Furthermore, the Board can find no other evidence to 
corroborate the veteran's belief that he has current hearing 
loss and tinnitus due to in-service noise exposure.  The 
veteran's post-service medical records do not reflect any 
complaints of or treatment for hearing loss or tinnitus from 
the time of his September 1947 separation from service.  Nor 
has the veteran identified any unobtainable evidence that 
would indicate he has ever been treated for these 
disabilities.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
absence of medical evidence of continuity of symptomatology 
from the veteran's military service to the present weighs 
heavily against his claim.

The Board further notes that the only evidence of record 
regarding the veteran's tinnitus is his own statement to the 
VA examiner that he has had symptoms of tinnitus since 1947.  
However, as discussed in detail above, given the general lack 
of cooperation during the March 2007 examination, the Board 
cannot find his tinnitus statement to be credible.  

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for bilateral 
hearing loss and tinnitus.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claims must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


